 In the MatterOf PACIFIC MILLSandTEXTILEWORKERSUNION OFAMERICA,CIOCase No. 34-CA-46-Decided August 30, 1950DECISION AND ORDEROn March 29, 1950, Trial Examiner W. Gerard Ryan issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices in violation of the Act, and recommending that itcease and desist therefrom and take certain affirmative action, as, setforth in the copy of the Intermediate Report attached hereto.There-after, the Respondent filed exceptions to the Intermediate Report anda supporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerand finds that no prejudicial error was committed.2The rulings arehereby affirmed .3The Board has considered the Intermediate Re-port, the Respondent's exceptions and brief, and the entire record inthe case and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the following additions and modi-fications.4'Pursuant to the provisions of Section3 (b) of the Act,as amended,the NationalLabor Relations Board has delegated its powers in connectionwith thiscase to a three-member panel[MembersHouston, Reynolds,and Murdock].2During thehearing the General Counsel made a motion thatall names and dates in thebill,of particulars be changed to conformto the testimony.The Respondentobjected con-tending thatbecause ofSection 10 (b) of the Act,time was of the essence in this case.The TrialExaminer denied the motion.No exception was filed and we find it unnecessaryto pass upon this ruling.In determining the 6-month period specified under Section10 (b), the TrialExaminerappearedto construethe date ofmailing ofthe chargeas the date of service.Since it is notmaterial here, to decide whether themailing of thecharge or the receiptthereof by theRespondent constitutesservice,we do not pass upon the apparent resolution of this ques-tion by the Trial Examiner.SeeFrederica Clausen d/b/a Luzerene Hide and TallowCompany,89 NLRB 989.3On June 26, 1950, the Boardreceived from the Respondent a motion to reopen therecord onthe basisof N. L.R. B. v. Poster Cotton Mills, Inc.,181 F. 2d 919 (C. A. 5).For reasonsstated in our orderof May 19, 1950,inBethlehem Steel Company,ShipbuildingDivision,andBethlehem-Sparrows Point Shipyard, Inc.,89 NLRB 1476,the Respondent'smotion to reopen the record on the foregoing ground is herebydenied.See also, our orderof June 7,1950, inJ.H. Rutter-Rex Mfg.Co., 90 NLRB 130.'The Respondent's request for oral argument is denied inasmuch as we believe the issuesand positionsof the parties were adequatelypresented in the record and the briefs.91 NLRB No. 3.60 PACIFIC MILLS611.We agree with the Trial Examiner that the Respondent spe-cifically violated Section 8 (a.) (1) of the Act by surveillance of unionorganizational meetings; by threats and promises made by SupervisorWeaver at the union meeting of May 22, 1948; by soliciting signaturesof employees in opposition to the Union; by interrogating employeePruitt as to his loyality to the Respondent and withholding fromPruitt the benefit of occupying a company house until the Respondentwas satisfied he was not a union advocate; and by attempting to with-draw from employee Hamby the right to occupy a company house.In its brief the Respondent excepts to the Trial Examiner's 8 (a)(1) findings concerning Pruitt on the ground that they are at variancewith the allegations of the complaint and the bill of -particulars sub-mitted in this proceeding.However, the findings are covered gen-erally by the complaint and the Respondent suffered no surprise atthe hearing and had full opportunity to litigate the issues involvingPruitt.We find, therefore, that it suffered no prejudice.Accord-ingly, we find the aforesaid exception without merit.,,2.We find, as did the Trial Examiner, that the Respondent dis-criminated against Rufus B. Hamby and Ray Cline in violation ofSection 8 (a) (1) and (3) of the Act.In finding that Ray Cline was discriminatorily discharged, the TrialExaminer sets forth,inter alia,the failure of the Respondent to makea showing as to "who replaced Storey if it was not Cline, or whetherthat job was kept vacant."The -Respondent excepts to this finding as"an attempt to shift the burden of proof from the General Counsel tothe Respondent."We disagree.We recognize that the burden ofproof never shifts," but the burden ofgoing forward with evidenceafter theprima faciecase of discriminatory character of discharge hasbeen established necessarily falls upon the Respondent.'Here, bycredibility findings," the Trial Examiner found, and we agree, thatCline was hired on a permanent basis to replace a discharged employee,Ralph Storey.The Respondent failed to contradict or even explainStorey's discharge and his job replacement.Employee Lunsford, whotestified as a witness for the Respondent, testified that Storey was a3 SeeFulton Bag. and CottonHills,75 NLRB 883;Weaver Wintark,87 NLRB 351. Cf.Marshall and Bruce Company,75 NLRB 90, footnote10 and casescited therein.9 SeeW.C. Nabors Company,89 NLRB 538.7Jasper NationalMattressCompany,89NLRB 75.'The Respondent excepts to the Trial Examiner's finding thatCline was not absentwithout permission on May 7, 1948, as shown by an entry on his personnel card. TheRespondentmaintainsthat Cline "specifically swore he was at work" onthis date.It isnoted that Cline testified on cross-examination that he was not absentduring this period"as far as I know."Clearly, Cline's statements in this connection were not as dogmaticas the Respondent contends,nor as suggested by the finding of the Trial Examiner.Weaccept, however, the Trial Examiner's generalcredibilityfindings asto Cline's testimony.we do not adopt his apparent finding that the burden was upon theRespondent to pro-duce further evidenceto support the entryon Cline's personnel card. 62DECISIONSOF NATIONALLABOR RELATIONS BOARDloom blower on the same shift as the one he was working on and thatStorey had been discharged,supporting Cline's testimony as to thispoint.In fact, Lunsford,although he testified that he "had beentold" by the "boss man" that Cline had been hired to take his job tem-porarily while he worked a different shift, admitted that he hadworked with Cline for "a few nights" after returning to his old shift.Upon the complete record, we are satisfied that the Respondent dis-charged Cline because of his union activity.3.As noted in paragraph 1, above, the Trial Examiner found, andwe agree, that the Respondent's attempt to withdraw Hamby's right tooccupy a company-owned house,under all the circumstances presentherein, constituted interference,restraint,and coercion in violation ofSection 8(a) (1) of the Act.Since the issuance of the IntermediateReport, the General Counsel and the Respondent have stipulated in amotion to reopen the record that Rufus B. Hamby was,on or aboutFebruary 15, 1950, evicted from his dwelling,a company-owned housein the town of Rhodhiss, North Carolina, by the sheriff or his agent ofthe county in which the dwelling is situated, acting pursuant to ajudgment obtained by the Respondent in eviction proceedings againstHamby in the courts of the State of North Carolina.The motion ishereby granted and the evidence hereby made a part of the record inthis case.From the stipulated facts above it appears that the Respondent has:succeeded in the actual eviction of Hamby from the company house.Accordingly,we shall order the Respondent to offer Hamby immedi-ate occupancy of his former or substantially equivalent living quar-ters in a company-owned house on the same terms accorded other em-ployees.We shall further order the Respondents to make Hambywhole for any loss he may have suffered by reason of his discriminatoryeviction by payment to him of a sum of money equal to that which hehas had to pay as rental for other living quarters from the date of theeviction to the date he is offered reinstatement and occupancy in themanner set forth above,plus such additional expenses as he may haveincurred during said period as a direct result of his eviction,but lessthe amount he would normally have paid as rent for his company-owned home during said period.'4.As recommendedby theTrial Examiner,we shall order the Re-spondent to offer Rufus B. Hamby and Ray Cline reinstatement withback pay from the date of their discharges.Since the issuance of theTrial Examiner'sIntermediateReport, however,theBoard has0 Abbott Worsted Mills, Inc.,36NLRB 545, 557;Industrial Cotton Mills Company, Inc.,50 NLRB 855;IndianapolisWire-Bound Company,d/b/a Cleveland Veneer Company,89NLRB 617. PACIFIC MILLS63adopted a method of computing back pay different from that pre-scribed by the TrialExaminer.10Consistent with that new policywe shall order that the loss of pay be computed on the basis of eachseparatecalendar quarter or portion thereof during the period from,the Respondent's discriminatory action to the date of a proper offerof reinstatement.The quarterly periods, hereinafter called "quar-ters," shall begin with the first day of January, April, July, and.October.Loss of pay shall be determined by deductingfrom a sum,equal to that which these employees would normally have earned foreach quarter or portion thereof, their netearnings,1' if any, in otheremployment during that period.Earnings in one particular quartershall have no effect upon the back-pay liability for any other quarter..We shall also order the Respondent to make available to the Boardupon request payroll and other records to facilitate the checking of theamount of back pay due'. 12ORDERUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, PacificMills,,.Rhodhiss, North Carolina, its officers, agents, successors,and assigns,.shall :1.Cease and desist from :(a)Discouraging membership in Textile Workers Union of America, CIO, or in any other labor organization of its employees, by dis-criminatorily discharging employees or by discriminating in ally othermanner in regard to their hire or tenure of employment or any termor condition of employment ;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization to formlabor organizations, to join or assist Textile Workers Union of Amer-ica,CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing and to engage in anyother concerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or all of suchactivities except to the extent that such right may be affected by an1°F.W. Woolworth Company,90 NLRB 289.11By "net earnings"ismeant earnings less expenses,such as for transportation,room;.and board, incurred by an employee in connection with obtaining work and working else-where, which would. not have been incurred but for this unlawful discrimination, and theconsequentnecessity of his seeking employment elsewhere.CrossettLumber Company, SNLRB 440.Monies received for work performed upon Federal, State, county, municipal-or other work-relief projects shall be consideredas earnings.Republic Steel Corporation.v.N. L. R. R.,311 U. S. 7.12F.W. WoolworthCompany, supra. 64DECISIONSOF NATIONALLABOR RELATIONS BOARDagreement requiring membership in a labor organization as a condi-tion of employment as authorized in Section 8 (a) (3) of the Act.2.Take the folowing affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Rufus B. Hamby and Ray Cline immediate and fullreinstatement to their former positions or to substantially equivalentpositions, without prejudice to their seniority or other rights andprivileges;(b)Make whole Rufus B. Hamby and Ray Cline in the mannerset forth in paragraph 4, above, for any loss of pay they may have suf-fered by reason of the Respondent's discrimination against them;(c)Upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security paymentrecords, time cards, personnel records and reports, and all otherrecords necessary to analyze the amounts of back pay due and theright of reinstatement under the terms of this Order;(d)Offer Rufus B. Hamby immediate occupancy of his former orsubstantially equivalent living quarters in a company-owned house;(e)Make whole Rufus B. Hamby for any loss he may have suf-fered by reason of the Respondent's discriminatory eviction of Hambyfrom his living quarters in the manner set forth in paragraph 3, above ;(f)Post at its plant in Rhodhiss, North Carolina, copies of thenotice attached hereto and marked Appendix A 13 Copies of saidnotice, to be furnished by the Regional Director for the Fifth Region,shall, after being duly signed by the Respondent's representative, beposted by the Respondent immediately upon receipt thereof and main-tained by it for sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial; and(g)Notify the Regional Director for the Fifth Region in writing,within ten (10) days from the date of this Order, what steps the Re-spondent has taken to comply herewith.APPENDIX A"NOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :za In the event this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted in the notice,before the words, "Decision and Order,"the words,"Decree of the United States Court of Appeals Enforcing." PACIFIC MILLS65WE WILL NOT discourage membership in TEXTILE WORKERSUNION OF AMERICA, CIO, or in any other labor organization, bydiscriminatorily discharging employees or by discriminating inany other manner in regard to their hire or tenure of employmentor any term or condition of employment.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organi-zation, to form labor organizations, to join or assist the above-named union or any other labor organization, to bargain col-lectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from anyor all of such activities except to the extent that such right maybe affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Sec-tion 8 (a) (3) of the Act.WE WILL offer Rufus B. Hamby and Ray Cline immediate andfull reinstatement to their former positions or to substantiallyequivalent positions, without prejudice to their seniority or otherrights and privileges, and make those employees whole for anyloss of pay suffered as a result of the discrimination against them.WE WILL upon. request, make available to the Board or its agents,for examination and copying, all payroll records, social securitypayment records, time cards, personnel. records and reports, andall other records necessary to analyze the amounts of back paydue and the right of reinstatement under the terms of this Order.WE WILL offer Rufus B. Hamby immediate occupancy of hisformer or substantially equivalent living quarters in a company-owned house, and make him whole for any loss suffered as aresult of his discriminatory eviction.All our employees are free to become or remain members of theabove-mentioned union or any other labor organization.PACIFIC MILLS,Employer.Dated --------------------By ------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereofand must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERMiles J. McCormick, Esq.,for the General Counsel.Frank A. Constangy and Legare Davis, Esgs.,1404 Candler Building, Atlanta,Ga., for the Respondent.Bruce E. Davis, Esq.,5061/ East 4th Street, Charlotte, N. C., for the Union. 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDSTATEMENT OF THE CASEUpon a second amended charge filed on August 30, 1949, by Textile WorkersUnion of America, CIO, herein called the Union, the General Counsel of theNational Labor Relations Board, called herein respectively the General Counseland the Board, by the Regional Director of the Fifth Region (Baltimore, Mary-land), on November 21, 1949, issued a complaint against Pacific Mills, hereincalled the Respondent, alleging that the Respondent had engaged in and wasengaging in unfair labor practices affecting commerce within the meaning ofSection 8 (a) (1) and (3) and Section 2 (6) and (7) of the Labor Manage-ment Relations Act, 1947, herein referred to as the Act. Copies of the com-plaint, the charge, the first amended charge, and the second amended chargeupon which it was based together with notice of hearing thereon, were dulyserved upon the Respondent and the Union.With respect to the unfair labor practices, the complaint alleges in substance:(1) That since on or about May 4, 1948, to the date of the complaint the Respond-ent in violation of Section 8 (a) (1) of the Act, interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 of theAct by (a) urging, persuading, and warning its employees by threats of reprisalor force or promise of benefit to refrain from assisting, becoming, or remainingmembers of the Union or engaging or continuing to engage in concerted activitiesfor the purposes of collective bargaining or other mutual aid or protection; (b)questioning its employees concerning their membership in and activities on behalfof the Union; (c) threatening its employees with loss of employment should theyjoin the Union or otherwise assist the Union in its efforts to organize Respondent'semployees; (d) keeping under surveillance the organizational activities of itsemployees and of the Union ; and (2) that in violation of Section 8 (a) (1) and(3) of the Act, the Respondent discharged Ray Cline on or about May 28, 1948,and Rufus B. Hamby on or about August 13, 1948, and has since refused andfailed to reinstate them, thereby discriminating in regard to their hire and tenureof employment in order to discourage membership in the Union.In its answer filed December 19, 1949, the Respondent admitted certain alle-gations of the complaint but denied the commission of any unfair labor practices.Prior to the hearing in this case, the Respondent demanded, Trial ExaminerReeves R. Hilton ordered, and the General Counsel furnished to the Respondenta bill of particulars concerning certain allegations of the complaint.Pursuant to notice a hearing was held in Lenoir, North Carolina, from Janu-ary 4 to 6, 1950, inclusive, before W. Gerard Ryan, the undersigned Trial Ex-aminer, duly designated by the Chief Trial Examiner.The General Counsel,the Union, and the Respondent participated in the hearing and were affordedfull opportunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues.At the opening of the hearing, and renewed at the conclusion of the testimony,the Respondent moved to strike from paragraph 4 of the complaint as amendedby the bill of particulars the allegations of 8 (a) (1) violations which are barredby Section 10 (b) of the Act. Decision was reserved and the motion is nowdenied for the reasons hereinafter appearing.At the close of the GeneralCounsel's case-in-chief, the General Counsel moved to strike from the bill ofparticulars the name under paragraph 4-a of Ted Kemp, August 15, 1048;under 4-b, Flowers Austin, August 15, 1948-1 and under 4-d, Luther Elmore,May 15, 1948.That motion is granted.At the same time the General Counselmoved that all names and dates in the bill of particulars be changed to conform PACIFIC MILLS67*to 'the testimony.The Respondent objected on the ground that while such amotion is usuallypro forma,in the present instance, time is of the essence.Decision was reserved. I now deny the motion. The unfair labor practices asfound hereinafter occurred on or after May 5, 1948.'Testimony to events priortoMay 5 was used for background purposes as showninfra.Decision wasreserved on the motion by Respondent to dismiss the complaint at the close of the.General Counsel's case-in-chief and at the conclusion of the testimony. I nowdeny those motions..The parties were afforded opportunity for oral argument at the conclusion,of the evidence and also an opportunity to file briefs, proposed findings of fact,.and conclusions of law.Briefs were filed by the General Counsel and the Respondent?On the entire record in the case, and from my observation of,the witnesses,.Imake the following :FINDINGS OF PACT 31.THE BUSINESS OF THE RESPONDENT.The Respondent is a Massachusetts corporation and at all times material hereinhas continuously engaged in the manufacture of rayon piece goods, includingthe carding, spinning, and weaving of rayon wool and rayon acetate fabrics, atits plant at Rhodhiss, North Carolina.The Respondent concedes and I find thatat all times material herein it has been and still is engaged in interstate com-merce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDTextileWorkers Union of America, CIO, is a labor organization admitting tomembership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. IntroductionThe town of Rhodhiss is a municipality in the State of North Carolina in-corporated by an Act of the State legislature in 1903 setting the corporate limitsand specifying jurisdiction of the municipality and its authority.The jurisdic-tion of its police officers who have power to make arrests, preserve order, andotherwise carry out their duties within the town extends to within a distanceof one-fourth mile beyond the corporate limits.The Respondent operates two mill buildings at Rhodhiss, which are exactlyopposite each other on opposite banks of the Catawba River, about 300 yards.apart, and they are connected by a bridge across the river.Mill offices, a gen-eral administrative building, and a common warehouse for the two mills comprisethe other buildings.Surrounding the plant is a mill village in the immediate area which consists.of company-owned houses on both sides of the river. These houses are leasedto its employees for a nominal rental per month.All the real property in thetown belongs to the Respondent, excepting public roads, schoolhouse, and achurch.The Respondent conveyed the land to the county and the church upon1 Since the charge was filed on November 3, 1948,and served on November 4, 1948, the 6month statutory cutoff begins May 5, 1948.3Time for the filing of briefs was duly extended to February 6, 1950.3In making the findings herein,I have considered and weighed the entire evidence. Itwould needlessly burden this Report to set up all the testimony on disputed points. Such,testimony or other evidence as is in conflict with the findings herein is not credited.917572-51-vol. 91-6 68DECISIONSOF NATIONAL LABORRELATIONS BOARDwhich are built the school and the church.Between five and six hundred in-habitants live in the town whose citizens elect a town council.The mayor, townclerk and treasurer, chief of police, and all members of the council are employedby the Respondent.The chief of police, appointed by the council, receives asalary from the town for his police work and also a salary from the Respondent,who employs him as a plant guard. It was stipulated that the Respondent haslabor contracts with Textile Workers Union in its several plants in Columbia,South Carolina, the A. F. L. union in Lawrence, Massachusetts, and MachinePrinters Beneficial Association at its Lyman, South Carolina, plant.The supervisory personnel consisted of Joseph Cobb, generalsuperintendentand manager ; James Culclasure, personnel manager ; Luther Elmore, night super-intendent at Mill No. 1; Frank Webb, overseer of the carding department inMill No. 2; Wallace Splawn, overseer of the spinning department in Mill No. 2;Les Weaver, yard foreman ; and all secondhands.It was further stipulated thatfixers areproduction employees and not supervisors.In the summer of.1947, the Union began its efforts to organize the Respondent'semployees at Rhodhiss.Little progress was made and in the spring of 1948,the Union renewed its campaign, which continued actively through the summerand fallof 1948.B. The applicability of Section 10 (b)As has been indicated previously, the Respondent asserts that Section 10 (b)of the Act bars any reference to any incident which by the evidence is shown tohave occurred more than 6 months prior to service of the charge. The chargewas filed on November 3, 1948, and a copy served on the. Respondent on thefollowing day, November 4.Section 10 (b) provides as follows:...no complaint shall issue based upon any unfair labor practice occur-ring more than six months prior to the filing of the charge with the Boardand the service of a copy thereof upon the person against whom such chargeismade unless the person aggrieved thereby was prevented from filing suchcharge by reason of service in the armed forces, in which event the six-monthperiod shall be computed from the day of his discharge.*The General Counsel concedes that Section 10 (b) prevents the finding ofviolation of the Act in any conduct of the Respondent which occurred prior toMay 4, 1948.He contends, however, that the section does not prohibit the intro-duction of evidence of conduct antedating the 6 months' period, and the use ofsuch evidence for background purposes.. The Board has recently held that Sec-tion 10 (b) does not preclude the use of evidence as to events which antedatedthe 6-month period of limitation for background purposes.' I therefore find thatSection 10 (b) does not preclude the consideration of evidence relevant to thedetermination as to whether the Act was violated during the 6-month periodantedating the filing and service of the charge, even though such evidence mayrelate to action occurring prior to the 6-month period.C. Interference, restraint, and coercion1.Surveillance of union meetingsOn Saturday May 22, 1948, the Union scheduled and held a meeting outdoorson the river bank within one-quarter mile of the town limits. The date of that4Axelson Manufacturing Company,88NLRB 761. PACIFIG MILLS69meeting is established by the testimony of Cline, Baxter, and Prestwood. Clinewas discharged on May 28, 1948, and he testified that the meeting was heldon the Saturday preceding his discharge.Baxter was discharged Friday nightand testified that the following day he attended the meeting on the river bank.The company records show that he was terminated May 22, 1948. Prestwoodfixes the date by testifying that the meeting was held on the Saturday in Maywhich preceded the filing of the petition for certification by the Union whichas appearsinfrawas. filed on May 27, 1948.Approximately 50 people attendedthe meeting.During the course of the meeting, Les Weaver, Respondent's fore-man, heckled the union speakers, created a disturbance, and disrupted themeeting to the point where he had to be quieted by Chief of Police Randall.At the meeting, Weaver delivered himself of antiunion statements that therehad been a union at Granite and as a result the people there were thrown out oftheir -houses and the young ones were starving; that if they joined the Unionthe mill was going to raise the rent on their houses ; that the company wasgoing to put in baths in the houses but it would not cost any more if they didnot join the Union. In addition to being employed by the Respondent duringthe week as outside foreman, Weaver is employed on week ends as deputypoliceman under the supervision of the chief of police, and his salary for policework is paid by the town.Weaver was present at the meeting, not in uniform,but in his usual garb of overalls, nor was he armed. It is clear from the record,and nowhere is there any denial of Weaver's conduct at the meeting, thatWeaver was not there in his capacity of deputy policeman, notwithstandingRandall's testimony that it was Weaver's duty to attend.His conduct showsthat he was not there to keep the peace but to do whatever he could to dis-courage union membership and to disrupt the meeting to the point where Chiefof Police Randall was requested to quiet him, otherwise a warrant would beobtained for his arrest.Not only did Weaver attend the meeting of May 22, 1948,but he attended from 2 or 3 other meetings held on the river bank. There is noevidence- here that the Respondent instigated police activities, whether thoseactivities be legitimate or not.There is sufficient evidence in this record tohold the Respondent engaged in surveillance of the union meetings through thepresence of its foreman, Weaver, without the necessity of deciding whether ornot the Respondent is responsible for, surveillance by the police department.Randall, the chief of police, was present in uniform, and accounts 'for hispresence by stating that it was his duty to investigate all gatherings withinthe town limits.The proof is lacking that he was there in his official capacityas a result of design on the part of the Respondent. In any event, since Randallwas not a supervisory employee of the Respondent, his presence at the meetingswould not be binding on the Respondent unless there is proof that he,was in-structed .by some responsible official of the Respondent to engage in surveil-lance.6Neither is there any proof that Randall reported any facts to theRespondent.Accordingly I find that the activities of Randall can not properlybe charged to the Respondent. In the case of Weaver, the situation is fardifferent.The Respondent is chargeable with the presence of its supervisor atunion meetings, and his conduct at one of them attempting to disrupt it whichrequired the action of the chief of police to quiet him and prevent further dis-turbance.The fact that Weaver was a deputy policeman is no defense to theRespondent.The acts complained of were not acts performed in the furtheranceof his police duties, rather they were in derogation of his police capacity.Even- 5 American Thread Company,84 NLRB 593. 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDif they were the expression of his own personal antiunion animus, since he was;a supervisor, the Respondent could not escape its responsibility for his acts. Ina recent case,` the Board said :When a supervisor engages in surveillance of union activities, the fact thathe does so to gratify his own anti-union feelings rather than to serve hisemployer does not preclude a finding that such surveillance is unlawful.I therefore find that the Respondent maintained illegal surveillance over theunion organizational meetings, and thereby interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 of theAct.2.Soliciting employee signatures re the UnionD.W. Childers, an employee in the card room in Mill No. 2, testified thatduring the month of June 1948, Frank Webb, the overseer of the card room,requested him to obtain employees' signatures to a book entitled in substance"We, the people of Pacific Mills do not want a union." Childers fixes the dateas in June 1948 because he remembers that this took place in the month follow-.minutes to take the book to the 20 employees in the card room. Only one em-ployee signed the book.Childers did not sign it.The testimony of Childerswas corroborated by Jordan, another employee in the card room, to the extentthat Childers had brought him a book to sign if he was against the Union..Jordan was unable to remember the date. In trying to fix the date, he remem-bered that the weather was cool ; that he joined the Union in the fall of 1947and the book incident was a couple of months after that ; but then he was un-certain whether it was around the first of May 1948. Baxter, another witness,testified that he had seen such a book as Childers described in the desk drawerin an office used by foremen and second hands prior to May 22, 1948, but neversaw the book circulated.Though Webb denied ordering Childers to circulatethe book he does not deny knowledge of such book nor does he deny that it wascirculated.In view of Childers' testimony which I credit I find that the bookwas taken around by Childers to the employees for their signatures at Webb'sorders during June 1948.The attempt to find out who were not in favor of the Union and, by theprocessof exclusion, those in favor of the Union was an invasion of the employees rightsunder Section 7 of the Act. InStandard-Coosa-Thatcher Company zthe Boardstated :Inherent in the very nature of the rights protected by Section 7 is the con-comitant right of privacy in their enjoyment-"full freedom" from employerintermeddling, intrusion, or even knowledge . . . Whenever an employerdirectly or indirectly attempts to secure information concerning the mannerin which or the extent to which his employees have chosen to engagein unionorganization or other concerted activity, he invades an area guaranteed to beexclusively the business and concern of his employees.I accordingly find that the Respondent in directing the circulationof a bookto record the signatures of those employees opposed to the Union violated theprovisions of Section 8 (a) (1) of the Act.,BeatriceFoodsCompany,84 NLRB 493.85 NLRB 1358. PACIFIC MILLS713. The Respondent's questioning of Pruitt before letting him a company houseClarence Everett Pruitt testified that he began his employment with the Re-spondent on November 10, 1947; about 1 month later obtained a leave of absenceand was then rehired in February 1948 when he was given a job hauling laps.It further appears from the testimony of Webb, as showninfra,that Pruitt onJune 5, 1948, was given Hamby's job when Hamby was transferred to the thirdshift.Pruitt's job hauling laps was discontinued and he did Hamby's work afterJune 5, until his discharge in June 1949.Approximately 2 weeks before first.going to work, Pruitt asked the Respondent for a company house in which tolive, and was told that it would be necessary for him to work there some timeto see whether it would be necessary to give him a houses Pruitt testified that-employee Parsons spoke to him saying that Webb had sent him to find out fromPruitt if Pruitt was going to be loyal to the company and that Parsons wantedto know the truth so that he could inform Webb. Pruitt stated that he wouldThe loyal to the company. Shortly thereafter, Pruitt asked Webb to help gethim a house and Webb replied that he would help get him a house but firsthe had to know whether Pruitt was going to be "loyal" to the Company andthat meant having nothing to do with the Union. The next day following the-conversation withWebb, Pruitt saw Culclasure, the personnel manager, who.asked him the same question. Pruitt replied that he would and Culclasurereplied that if he was going to be loyal to the Company he would give him ahouse.Pruitt was then given the company house on August 14, 1948.°Pruitt had joined the Union in the summer of 1948, prior to getting the house..At the time of the hearing, Pruitt and his wife were still occupying the companyhouse, although at that time neither was working for the Company, and theyhad not been asked to vacate the house.Upon all the evidence, I find that by interrogating Pruitt to find out if he was.going to be loyal to the Company and by the Respondent withholding the bene-fit of occupying the house until the Respondent was satisfied that he would havenothing to do with the Union was interference, restraint, and coercion and con-stituted a violation of Section 8 (a) (1) of the Act.4.The Respondent's attempt to evict HambyI have foundinfrathat Hamby was discriminatorily discharged by the Re-spondent.The General Counsel contends that the eviction proceedings insti-tuted by the Respondent against Hamby to remove him from the company housein which he is living was interference, restraint, and coercion violative of Sec-tion 8 (a) (1) of the Act1° The Respondent contends that eviction proceedingswere instituted when Hamby was actually at work for another company" andhad ceased to pay rent to the Respondent. Since Hamby had been discrimina-torily discharged he still was an employee of the Respondent within the mean-ing of the Act.Whether or not he had failed to pay his rent is a matter of somedoubt.When he was discharged the Respondent refused to pay him his wages,claiming it would hold his pay to be applied as future rent until Hamby vacated8 At the time Pruitt applied for work, his wife was employed in the Respondent's office.°Note the lease to Pruitt was dated August 14 and the conversations between Pruitt,Webb,and Culclasure were at the time that Hamby was discriminatorily discharged as ap-pearsinfra.°°At the time of the hearing,the eviction proceedings were still pending in the Statecourt.n The record does not show the date on which eviction proceedings were commenced. 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe premises.Sometime thereafter on a date not specified the Respondent noti-fied Hamby to call for his pay check.Hamby decided to leave his check withthe Respondent and posted bond as security for the rent. The discharge ofHamby and the attempt to evict him cannot be disassociated for it is evidentthey were both integral parts of Respondent's plan to be rid of Hamby. Thatitwas is apparent because on the same day that he was discharged, the Respond-ent demanded that he vacate. I believe the Respondent's plan to rid itself ofHamby included not only his separation from the payroll but separation fromthe right to occupy the company house.Not only was it calculated to impresson Hamby but also to impress on all others employed by the Respondent andliving in company-owned houses the disastrous effects of engaging in unionactivities.Iaccordingly find that the Respondent's attempt to withdrawHamby's right to occupy a company-owned house, under all the circumstancespresent herein, constituted interference, restraint, and coercion. and violative ofSection 8 (a) (1) of the Act.D. The discriminatory discharges1.The discharge of Rufus B. HambyHamby's employment with Respondent began on March 14, 1947, and terminatedon August 13, 1948. Prior to 1940, Hamby was a farmer, butsince then has.worked in cotton mills at various jobs including "running slubbers," "runningdrawing," "running cards," "running lapping machines," grindingwaste, and asa sweeper and cleaner.12According to the testimony of Overseer Webb andBaxter, who was a foreman at the time of Hamby's employment, Hamby wasa utilities man or spare hand for anything that might come up.At the time heapplied for work the then superintendent Elmore asked him if he needed a com-pany house'sUpon Hamby's affirmative reply, the superintendent informed himthat he would be notified when one was available. About a week later Hambywas so notified, moved into the house the following morning, and 2 days laterreported for work.Hamby was employed to run slubbers but did not run slubbersvery long and was assigned to sweeping strippers.He first went to work on thethird shift in Mill No. 1 where he worked for 3 or 4 months and when that shiftwas shut down, Hamby was transferred to the second shift in Mill No. 2.14Therehe worked for 4 or 5 weeks and then was transferred to the third shift in thesame mill where he stayed for 2 or 3 months until he was retransferred to thefirst shift in Mill No. 2.Hamby continued to work there on the first shift for 8 or10 months until June 5, 1948, when he was assigned to the third shift still inMill No. 2, where he continued to work until his termination on August 13, 1948.'His base pay throughout his employment was 87 cents per hour, plus 5 cents addi-tional per hour for time on the third shift.In the summer of 1947, Hamby was first visited at his home by a repre-sentative of the Union who sought to interest him in organizing the Respondent'semployees.Hamby agreed to help the effort by taking a bookto sign upmembers for the Union. The campaign made little progress and Hamby pro-13 Slubbers are machines which reduce cotton from a flat form to a thread-for everyinch of cotton fed into the machine, 8 inches of thread are obtained.13The Respondent let houses to its employees.Hamby's rental was 50 cents per week.These houses in which employes live are known as the village.14The first shift was from 6 a. in. to 2 p. in. ;.second shift was 2 p. m.-10 p. m. ; thirdshift,10 p. m.-6 a. in.15During the 8 to 10 months on the first shift, Hamby spent most of his time sweepingthe floor and taking excess lint off the card cloth. PACIFIC MILLS73cured only one signature. In the early spring of 1948, during March or Aprilthe union efforts were renewed.Hamby took an active part in theorganiza-tional campaign, became a member of the union committeeand secured about50 employees for membership.He went through the village where the employeeslived in company houses, distributed union leaflets at the mill gate, talkedwith employees throughout the town, and attended union meetings. TheRespondent admitted that it knew of the union organizational activitiesthrough1947 and 1948; and in particular admitted that it knew that Hamby and 11other employees were committeemen for the Union by reason of letters fromthe Union to the Respondent so informing it 19 Frank Webb was the overseerof the card room in Mill No. 2 for all 3 shifts from March 1946 to June 30, 1949.On May 22, 1948, Webb discharged Howard K. Baxter who was then employedin a supervisory capacity as second hand or foreman and informed Baxterthat he was firing him because he was fooling around with the Union. Twoor three weeks before Baxter's discharge, Webb remarked to him that Baxterhad been going to Hamby's house "a right smart" and further stated "I'm infor Hamby, stay away from him" ; that 3 weeks before Baxterwas discharged,Webb told Baxter that he was going to fire Church and Hamby. On May 27,1948, the union campaign had progressed to the point where, it filed a petitionwith the Board requesting certification as the bargaining representative inMill No. 2.1iDuring the spring and summer of 1948, both mills were in fulloperation on the first and second shifts and Mill No. 2, in addition, was workinga third shift on a skeleton operation only 19On June 5, 1948, after Webb toldHamby that he wanted him to help him out for a week or two on the thirdshift and then he would transfer him back to the first or second shift, Hambywas transferred by Webb from the first shift in Mill No. 2 to the third shiftin the same mill.Webb testified that at the time Hamby was transferred tothe third shift, another utility man, Everett Pruitt, with less seniority thanHamby, was working on the second shift. Pruitt's job, hanging laps, was dis-continued and Webb gave him Hamby's job on the first shift.Webb testifiedthat he needed a utilities man on the third shift to run slubbers part of thetime.Four slubbers were operated on the third shift but situated so that twoslubbers were on one part of the aisle and two further removed at anotherpart of the aisle, an arrangement which Baxter testified would make it impossiblefor an operator to operate slubbers and "make production."Webb contra-dicted Baxter's testimony in this respect and said that an efficient operator could,make production.The testimony of Hamby was uncontradicted that in hisentire period of employment he was never absent and late on only one occasion.But after his transfer to the third shift, Hamby worked only 1 full week of40 hours.18Hamby worked at several jobs on the third shift dividing the hoursnightly as required and as directed,viz:sweeper and overhead cleaner, drawinghand, slubber hand, converter operator, and three other jobs coded as 200, 125,11 In hisbrief the General Counsel refers to May 12, 1948, as the date of the union letterto the Respondent.Nowhere in the record does the date thereof appear.17Board Number 34-RC-70. The petition was dismissed on the ground that Mill No. 1and Mill No.2 constituted a single unit appropriate for the purposes of collectivebargaining.isThirty were employed on the first shift and 30 on the second shift.The third shiftduring 1948 did not have more than 5 employees.19His time cards disclosed that for the week ending June 12, 1948, he worked 40 hoursand earned $2.17 over his minimum: week ending June 19, 301/2 hours ; June 25, 32 hours;July 3, 32 hours ; (July 1-14, vacation) ; July 24, 32 hours; July 31, 32 hours ; August 7,28 hours ; August 14, 281/2 hours. .74DECISIONS OF NATIONAL LABOR RELATIONS BOARDand 175 which are not translated in the record 20Work running slubbers wasIncentive work which means that an operator has an opportunity to make ad--ditional pay if he produces more than is required to meet the minimum pro-,duction standard.Hamby was put on and taken off incentive jobs as he wasneeded.The record shows that he was given incentive pay jobs when othersin his job category were not.On August 13, 1948, as Hamby was finishing work, Webb informed him thathe would have to "let him off." It is undisputed that Webb had orders fromthe general superintendent, Cobb, to lay off three men.While it was Cobbwho for economic reasons decided to lay off three men on the third shift, Cobbleft the decision as to which ones were to be laid off to Webb.When he in-formed Hamby that he would be laid off, Webb also told him that the thirds.shiftwas going to shut down, the second shift was going to be stopped, andthe first shift would not be running half the time within 30 clays.Hamby there-bupon proceeded to the office of the personnel manager, Culclasure, for his check.Culclasure told Hamby that he would put him on in Mill No. 1, but neithermill was going to runt over a day or possibly a few hours each week.Hamby.asked Culclasure to keep him in mind if he needed him and Culclasure agreedso to do. Instead of giving Hamby his pay, Culclasure informed Hamby thatthe would keep his check until Hamby vacated the house in which he was living.'At no time was Hamby in arrears for rent for the house. Up to the time of the"hearing, Hamby had not vacated the house, and litigation was still pending in theState court on whether Hamby should be evicted by the Respondent.Within 4 or 5 weeks following August 13, 1948, Hamby asked the Respondentthree times for work, but has never been reemployed. On August 23, Hambysecured employment at a mill in Whitnall, 17 miles from Rhodhiss, and worked, %there until October 15, 1948.Sometime prior to November 1, 1948, the chief of police, Randall, left a notice tovacate the house with Hamby's wife. Thereafter, the sheriff served Hambywith a summons returnable on November 1, before a justice of the peace and ahearing was held on the question of whether Hamby must vacate the house.sFerdinand Sylvia testified that he represented Hamby in the proceedings before.the justice of the peace and at that hearing Culclasure, on behalf of the company,testified that Hamby had been a good worker, that no complaint had been foundwith his work, and admitted that he had promised to reemploy Hamby if andwhen another job became available.When asked by Sylvia at the hearing, "Areyougoingto hire Mr. Hamby back when there is an opportunity for work?", Cul-,clasure replied, "Positively, no" and gave as his reason "We just don't want Mr.Hamby back on the job."a.The Respondent's defense to Ham.bp's termnationThe Respondent contends that Hamby was separated as a result of curtail-ment of operations on the third shift of its No. 2 Mill (card room) in accordancewith its regular seniority policy and for no other reason. It is not disputedthat on August 13, 1948, 3 employees including Hamby were discontinued ; andthat later, 2 others were separated.Neither is it disputed that curtailment ofthe number of employees was occasioned by economic reasons. In Mill No. 2,20Time cards in evidence show in detail the amount of time worked on each operationfrom June5 to August 13, 1948.21Hamby's son was still working in the mill and living at home with Hamby. Thedespondent evicts only those employees who have been discharged or quit. PACIFIC MILLS75card room, the third shift was entirely discontinued in August 1948, and the milloperated the first and second shifts.No new employees were employed in1948 in the card room in Mill No. 2 with the exception of Clarence Settlemeyerwho was hired in October as a "drawing hand" on the third shift.When thethird shift was shut down Settlemeyer was transferred to the first shift asstock and box clerk which entailed keeping figures and making out reports.22The Respondent's evidence is also uncontradicted that of the 10 men besidesHamby, whom the Union notified the Respondent were active in the union organi-zational campaign, 9 were still working at the date of the hearing and the tenthhad been discharged for cause.The number of employees in the card room,.Mill No. 1, decreased for economic reasons as follows : August 1948, 53 employed;September, 50; October, 51; November, 49; December, 48; January 1949, 46The Respondent has a written policy on the subject of "promotions and layoffs,"which provides : "If qualifications are equal, length of service within a departmentwill govern the layoffs of an employee within his or her department." In sup-port of its defense that Hamby was laid off in accordance with its writtenpolicy,Webb testified that he obtained the seniority list from the personneloffice and applied the rule in selecting Hamby and the others for layoff.Webbadmitted,'however, that he did keep others younger in service on other shifts thanHamby but maintained that they were more efficient people.24Webb admittedalso that he probably had 3 or 4 working there who had less seniority thanHamby and who did the same work as Hamby performed.Webb further testifiedthat lie laid Hamby off because he was slow and inefficient.Webb testifiedthat he transferred Hamby from the first shift to the third shift because heneeded a utility man on the third shift and Hamby was, the only utility man onthe first shift and that Everett Pruitt, a utility man on the second shift,. hadworked there longer than Hamby.Webb admitted later in his testimony thatPruitt was employed about the first of the year 194S 'Webb testified thatPruitt's job was hanging laps which was a heavy job and needed a stout youngman and that Hamby was stripping and sweeping. But Webb admitted, Pruitt'sjob was abolished when Hamby was transferred to the third shift and he was puton Hamby's job,b.Conclusions as to Hamby's dischargeThe resolution of the problem whether Hamby was discriminatorily selectedfor layoff or discharge by Webb depends on whether Webb took advantage ofthe opportunity which presented itself, because of the necessity to lay off'employees to rid himself of Hamby because of Hamby's union activities, underpretense of observing the company policy regarding layoffs.Webb made nosecret of his union animosity either then or at the hearing; he admitted that he-"laid it on them" every chance he got but claims he restricted his activities to theyear 1947 and changed his tactics after Superintendent Cobb informed the super-visory personnel that they were not to discuss the Union with employees.Webbpromised Hamby on June 5, 1948, to return him to the first or second shift after acouple of weeks.But it should be noted, Webb lost no time in eliminating22Hamby couldonly read "a little."23The number of employees in both mills gradually decreased monthly from 573 imFebruary 1948 to 467 in January 1949.24Webb testified that the policy on layoffs would apply to all three shiftsin a singleroom.There was no seniority policy on calling employes back to work.25 Pruitt testified that he was employed first in November 1947 and after working a fewweeks obtained a leave of absence and returned in January or February 1948 from which,time he worked steadily. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDPruitt's job as lap hanger on the second shift and placing him on Hamby's jobon the first shift.Thus did Webb insure that there would be no place for Hambyto return to on the first shift; nor on the second shift, because Webb eliminatedPruitt's job.There is no evidence in the record to compare Hamby's qualifica-tions with those doing similar work who were retained on the first and secondshifts.The evidence in the record comparing Hamby's earnings as containedin the allowance reports show that the basis used for comparison is for jobnumber 221 (drawing hand). Of the several job classifications in which Hambyworked the Respondent sets forth in the allowance report Hamby's work as adrawing hand and compares his record withothers working not only as drawinghands but in other classifications as well.Examination of Hamby's time cardsfrom the week ending June 5 to August 13, 1948, diclose that he worked at sev-eral other jobs besides being a drawing hand. I do not believe Webb's testi-mony that he included Hamby for layoff after deciding that his qualificationswere not equal to those younger in service than Hamby was. I believe andfind that in view of Webb's proven hostility to the Union he selected Hambyfor eventual discharge, pursuant to Webb's own voiced purpose to be "shed" ofhim ; paved the way for that accomplishment by transferring him to the thirdshift on June 5; and then discharging him on August 13, under the pretext thatthe application of the seniority policy required his dismissal.Accordingly Ifind that, upon all the evidence, the Respondent by discharging Hamby andrefusing him reinstatement discriminated with respect to his hire and tenure ofemployment, thereby discouraging membership in the Union and interfering with,restraining, and coercing its employees in the exercise of the rights guaranteedin Section 7 of the Act.2.The discharge of Ray ClineThe complaint alleges that the Respondent violated Section 8 (a) (3) of theAct by discriminatorily discharging Cline because of his union membership andactivities.The Respondent defends on the ground that Cline was hired as atemporary employee to do another employee's job and when that employeewas returned to his own job, Cline's services were discontinued as no longerneeded.Cline testified that upon hearing from his brother-in-law who also worked forthe Respondent, that an employee Ralph Storey had been discharged at the mill,Cline applied to Leonard Sanders, who was in charge of the weaving room, forthe job.Cline testified that Sanders told him he wanted a man who would workregularly and Cline promised that he would ; and that nothing was said that thejob would be temporary. Sanders then sent Cline to Culclasure, the personnelmanager, to fill out the necessary application forms.Cline testified that Cul-clasure at that time asked. Cline if he needed a company house to which Clinereplied that he did not, because he lived with his father-in-law, Rufus Hamby.That same night, May 3, 1948, Cline reported for work on the third shift in theweaving room, blowing off looms and sweeping.His work was never criticizedand he worked regularly until his termination on May 28, 1948.6 On the nightof May 28, when Cline reported for work at his usual hour 10 p. in., Eppley, thesecond hand under whom Cline worked, notified him that he would not needhim any longer and to report to Culclasure to get his pay.Cline inquired if his11Cline denied that he was absent without permission on May 7, as shown by an entryon his personnel card.The Respondent having failed to produce further evidence tosupport the notation on his personnel card, Cline's testimony is accepted. PACIFIC MILLS77work was satisfactory and Eppley informed him that it was "OK." The Re-spondent did not offer any evidence to contradict Cline's testimony that he washired after promising Sanders that he would work regularly ; or that Culclasureasked Cline if he needed a company house 27 Such uncontradicted testimonyis practically conclusive that Cline was hired on a permanent basis to replaceStorey, otherwise why would Culclasure be interested in providing Cline with acompany house if his job was to be temporary for a matter of 3 or 4 weeks?The Respondent failed to show who replaced Storey if it was not Cline or whetherthat job was kept vacant. If Cline actually did replace Storey then theevidence relating to transfers and retransfers of Lunsford and Page areirrelevant.As noted above, at the time he. was hired, Cline informed Culclasure thathe was Rufus Hamby's son-in-law and lived with Hamby. Cline joined theUnion during the first week of his employment in May and took an active partin union activities.He attended union meetings and was discharged withina week from the time he spoke at the meeting of, May 22, 1948. At that meeting,the Respondent's supervisor,Weaver, heckled the speakers and attempted todisrupt the meeting, on the basis of his antiunion statements.Cline testifiedthat within Weaver's hearing he stated if there were any more such interrup-tions he would throw them in the river 29 Cline accompanied his father-in-law,Hamby, throughout the houses in the company village in the campaign to secureunion members; Cline and his wife made posters advertising union meetings andhung them on the mill gate and fence ; Cline passed put leaflets to employeesat the mill gate and used his automobile to transport employees to the unionmeetings.Baxter testified that during the same conversation had with Webbbefore Baxter's discharge in which Webb had remarked that he was going to"get shed of Hamby," Webb had also said that he knew that Hamby's son-in-lawwas also going around signing up employees in the Union. Cline also testifiedthat following his discharge, others with no experience were hired to do thesame kind of job he had been doing. Following the death of Curtis 20 in a weekfollowing Cline's discharge, the Respondent hired a new employee to replaceCurtis, although Culclasure according to Cline's uncontradicted testimony hadtold Cline when he was paid off that he would put him back to work if therewas anything open.Cline applied to the Respondent for work in September1949 at which time Culclasure told him that he had nothing for him. Uponconsideration of all the evidence, I find that Cline was hired to replace Storeyand was not temporarily hired to do Lunsford's work.Upon all the evidence, I conclude that because of Cline's known union mem-bership and activities the reasons assigned by the Respondent were a pretext.for discharging him on May 28, 1948, and therefore find that in violation ofSection 8 (a) (1) of the Act, the Respondent by discharging Cline and refusinghim reinstatement to a loom blower and sweeper's job on May 28, 1948, dis-criminated with respect to his hire and tenure of employment, thereby dis-couraging membership in the Union and interfering with, restraining, andcoercing, its employees in the exercise of the rights guaranteed in Section 7 ofthe Act.27Neither Sanders nor Culelasure testified at the hearing.'Cline's testimony on this point is uncontradicted.Weaver did not testify at thehearing.° Curtis did the same work as Cline, blowing looms and sweeping. 78DECISIONS OF NATIONALLABOR RELATIONS BOARDIV.THE EFFECT OF THE.UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurringin connection with the operations of the Respondent described in Section I,above, have a close,intimate,and substantial relation to trade, traffic,and com-merce among the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has violated Section 8 (a) (1) and (3)of the Act, I shall recommend that it, cease and desist therefrom, and that ittake affirmative action designed to effectuate the policies of the Act.Having found that the Respondent discriminated against Rufus B. Hamby inregard to his hire and tenure of employment,thereby discouraging membershipin the Union,by discharging him on or about August 13, 1948,-I shall recommendthat the Respondent offer to Rufus B. Hamby immediate and full reinstatementto his former job as a utility man in the card room or a substantially equivalentposition,80without prejudice to his seniority or other rights and privileges ; andthat the Respondent also make the said Rufus B. Hamby whole for any loss ofearnings suffered by him by reason of the Respondent's discrimination againsthim, by payment to him of a sum of money equal to that which he normally wouldhave earned as wages as a utility man from the date of the discrimination againsthim, August 13, 1948, to the date of the offer of reinstatement,less his net earn-ings during that period si,Having found that the Respondent discriminated against Ray Cline in regardto his hire and tenure of employment,thereby discouraging membership in theUnion, by discharging him on or about May 28, 1948,I shall recommend that theRespondent offer to Ray Cline immediate and full reinstatement to his formerjob as loom blower and sweeper or a substantially equivalent position ,n withoutprejudice to his seniority or other rights and privileges;and that the Respondentalso make the said Ray Cline whole for any loss of earnings suffered by him byreason of the Respondent's discrimination against him,by payment to him of asum of money equal to that which he normally would have earned as wages as aloom blower and sweeper from the date of the discrimination against him, May28, 1948, to the date of the offer of reinstatement, less his net earnings during thatperiod saI believe that the unfair labor practices committed by the Respondent po-tentially relate to other unfair labor practices proscribed and that danger of theircommission in the future is to be anticipated from the Respondent's past conduct.The preventive purpose of the Act will be thwarted unless my recommendationsare coextensive with the threat.Accordingly, in order to make effective theinterdependent guarantees of Section 7 and thus effectuate the policies of theAct I shall recommend that the Respondent cease and desist from in any mannerinterfering with, restraining,or coercing its employees in the exercise of therights guaranteed by Section 7 of the Act.Upon the foregoing findings of fact, and upon the entire record in the case, Imake the following :ao SeeThe Chase National Bank of the City of New York, San Juan, Puerto Rico Branch,65 NLRB 837.Also,Macon Textiles,Inc.,80 NLRB 1525.Crossett Lumber Co.,8NLRB 440,497-498.as See footnote 30.as See footnote 31. PACIFIC MILLSCONCLUSIONS OF LAW791.Textile Workers Union of America, CIO, is a labor organization within themeaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section. 7 of the Act, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (a)(1) of the Act.3.By discriminating in regard to the hire and tenure of employment of RufusB.Hamby and Ray Cline, and thereby discouraging membership in TextileWorkers Union of America, CIO, the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a) (3) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]